             Case 21-10474-MFW   Doc 151-1   Filed 03/29/21   Page 1 of 25




                                   EXHIBIT A

                             Revised Proposed Order




27913974.1
                      Case 21-10474-MFW                Doc 151-1        Filed 03/29/21         Page 2 of 25




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                            Debtors.
                                                                           Ref. Docket No. 80


                ORDER AUTHORIZING RETENTION AND EMPLOYMENT OF
         HOULIHAN LOKEY CAPITAL, INC. AS INVESTMENT BANKER TO THE DEBTORS
                        EFFECTIVE AS OF THE PETITION DATE

                  Upon the application (the “Application”) 2 of the Debtors for entry of an order pursuant to

         sections 327 and 328(a) of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local

         Rules 2014-1 and 2016-2, authorizing the employment and retention of Houlihan Lokey Capital,

         Inc. (“Houlihan Lokey”) as its investment banker pursuant to the terms of the Engagement

         Agreement, a copy of which is attached hereto as Exhibit 1; and the Court having considered the

         Application and the Mason Declaration; and the Court finding that (a) the terms and conditions of

         Houlihan Lokey’s employment set forth in the Engagement Agreement (including the Fee and



         1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
             (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
             Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
             (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
             Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
             (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
             Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
             Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
             Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
             Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application or the
             Engagement Agreement, as applicable.
27882020.2
                     Case 21-10474-MFW          Doc 151-1      Filed 03/29/21      Page 3 of 25




         Expense Structure) as modified by this Order, are reasonable as required by section 328(a) of the

         Bankruptcy Code; (b) Houlihan Lokey (i) does not hold or represent an interest adverse to the

         interest of the estate; and (ii) is a “disinterested person” as that term is defined under section

         101(14) of the Bankruptcy Code; (c) except as authorized herein, the Application and the Mason

         Declaration are in full compliance with applicable provisions of the Bankruptcy Code, the

         Bankruptcy Rules, and the Local Rules; and (d) notice of the Application was due and proper under

         the circumstances; and after due deliberation, and good and sufficient cause appearing therefore,

         IT IS HEREBY ORDERED THAT:

                1.      The Application is GRANTED as set forth herein

                2.      The Debtors are authorized to retain and employ Houlihan Lokey as their

         investment banker pursuant to sections 327 and 328(a) of the Bankruptcy Code, Bankruptcy Rules

         2014 and 2016, and Local Rules 2014-1 and 2016-2, effective as of the Petition Date, on the terms

         and conditions set forth in the Engagement Agreement and the Application, and are directed to

         perform their obligations set forth therein, except as expressly modified herein.

                3.      None of the fees payable to Houlihan Lokey shall constitute a “bonus” or fee

         enhancement under applicable law.

                4.      The compensation, fees, and expenses payable to Houlihan Lokey pursuant to the

         Engagement Agreement, together with the indemnification, reimbursement of expenses, and

         contribution obligations owed to Houlihan Lokey and any other HL Party under the Engagement

         Agreement, shall be subject to review only pursuant to the standard of review set forth in section

         328(a) of the Bankruptcy Code and shall not be subject to the standard of review set forth in section

         330 of the Bankruptcy Code or any other standard of review.




27882020.2

                                                          2
                     Case 21-10474-MFW          Doc 151-1      Filed 03/29/21      Page 4 of 25




                5.      Notwithstanding anything to the contrary in this Order, the Application, or the

         Engagement Agreement, the U.S. Trustee shall retain the right to object to the compensation, fees,

         and expenses to be paid to Houlihan Lokey pursuant to the Application and the Engagement

         Agreement, including the Monthly Fee and the Transaction Fee(s), based on the reasonableness

         standard provided for in section 330 of the Bankruptcy Code. This Order and the record relating

         to the Court’s consideration of the Application shall not prejudice or otherwise affect the rights of

         the U.S. Trustee to challenge the reasonableness of Houlihan Lokey’s compensation, fees, and

         expenses under sections 330 and 331 of the Bankruptcy Code. Accordingly, nothing in this Order

         or such record shall constitute a finding of fact or conclusion of law binding the U.S. Trustee, on

         appeal or otherwise, with respect to the reasonableness of Houlihan Lokey’s fees.

                6.      The Debtors are authorized to compensate and reimburse Houlihan Lokey pursuant

         to the terms of the Engagement Agreement, as modified by the Application and this Order, subject

         to the procedures set forth in the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and

         any other applicable orders of this Court.

                7.      In light of the services to be provided by Houlihan Lokey and the compensation

         structure in the Engagement Agreement, Houlihan Lokey and its professionals shall be excused

         from: (i) any requirement to maintain or provide detailed time records in accordance with

         Bankruptcy Rule 2016(a), Local Rule 2016-2, and the fee guidelines established by the United

         States Trustee (the “U.S. Trustee Guidelines”); and (ii) conforming with a schedule of hourly

         rates for its professionals. Instead, notwithstanding that Houlihan Lokey does not charge for its

         services on an hourly basis, Houlihan Lokey will nonetheless maintain reasonably detailed time

         records in 0.5 hour increments containing descriptions of those services rendered for the Debtors,




27882020.2

                                                          3
                     Case 21-10474-MFW            Doc 151-1    Filed 03/29/21     Page 5 of 25




         and the individuals who provided those services, and will present such records together with its

         fee applications filed with the Court.

                8.      In the event that, during the pendency of this case, Houlihan Lokey seeks

         reimbursement for any attorneys’ fees and/or expenses pursuant to the Application and the

         Engagement Agreement, the invoices and reasonably detailed supporting time records from such

         attorneys shall be included in Houlihan Lokey’s own fee applications and such invoices and time

         records shall be subject to the U.S. Trustee Guidelines and approval of the Bankruptcy Court under

         the standards of sections 330 and 331 of the Bankruptcy Code, without regard to whether such

         attorney has been retained under section 327 of the Bankruptcy Code and without regard to

         whether such attorney’s services satisfy section 330(a)(3)(C) of the Bankruptcy Code.

         Notwithstanding any provision to the contrary in the Engagement Agreement, the Debtors shall

         have no obligation to reimburse Houlihan Lokey for its attorney fees or attorney expenses incurred

         in defending Houlihan Lokey’s fee applications filed with the Bankruptcy Court.

                9.      The Debtors shall be bound by the indemnification, contribution, reimbursement

         and exculpation provisions set forth in the Engagement Agreement, subject during the pendency

         of these cases to the following:

                            a. No Indemnified Agent (as that term is defined in the Agreement) shall be
                               entitled to indemnification, contribution or reimbursement pursuant to the
                               Agreement for services, unless such services and the indemnification,
                               contribution or reimbursement therefore are approved by this Court.

                            b. The Debtors shall have no obligation to indemnify any Indemnified Agent,
                               or provide contribution or reimbursement to any Indemnified Agent, for any
                               claim or expense to the extent it is either: (i) judicially determined (the
                               determination having become final and no longer subject to appeal) to have
                               arisen from any Indemnified Agent’s gross negligence, willful misconduct
                               or bad faith; (ii) for a contractual dispute in which the Debtors allege breach
                               of [Firm’s] contractual obligations, unless this Court determines that
                               indemnification, contribution or reimbursement would be permissible
                               pursuant to In re United Artists Theatre Company, 315 F.3d 217 (3d Cir.

27882020.2

                                                          4
                      Case 21-10474-MFW        Doc 151-1      Filed 03/29/21      Page 6 of 25




                               2003); or (iii) settled prior to a judicial determination as to the exclusions
                               set forth in clauses (i) and (ii) above, but determined by this Court, after
                               notice and a hearing pursuant to subparagraph (c) hereof to be a claim or
                               expense for which the Indemnified Agent should not receive indemnity,
                               contribution or reimbursement under the terms of the Agreement, as
                               modified by this Order.

                           c. If, before the earlier of (i) the entry of an order confirming a chapter 11 plan
                              in the Chapter 11 Cases (that order having become a final order no longer
                              subject to appeal) and (ii) the entry of an order closing the Chapter 11
                              Cases, an Indemnified Agent believes that it is entitled to the payment of
                              any amounts by the Debtors on account of the Debtors’ indemnification,
                              contribution and/or reimbursement obligations under the Agreement (as
                              modified by this Order), including without limitation, the advancement of
                              defense costs, the Indemnified Agent must file an application therefor in
                              this Court, and the Debtors may not pay any such amounts to the
                              Indemnified Agent before the entry of an order by this Court approving the
                              payment. This subparagraph (c) is intended only to specify the period of
                              time under which this Court shall have jurisdiction over any request for fees
                              and expenses by any Indemnified Agent for indemnification, contribution
                              and/or reimbursement, and not a provision limiting the duration of the
                              Debtors’ obligation to indemnify, or make contributions or reimbursements
                              to, the Indemnified Agents. All parties in interest shall retain the right to
                              object to any demand by any Indemnified Agent for indemnification,
                              contribution and/or reimbursement.

                10.     Notwithstanding any provision in the Engagement Agreement to the contrary, the

         contribution obligations of the HL Parties shall not be limited to the aggregate amount of fees

         actually received by Houlihan Lokey from the Debtors pursuant to the Engagement Agreement.

                11.     Notwithstanding anything to the contrary in this Order, the Application or the

         Engagement Agreement, no compensation shall be paid to Houlihan Lokey absent an order of this

         Court approving a fee application.

                12.     The Debtors are authorized to take all actions necessary to effectuate the relief

         granted pursuant to this Order.




27882020.2

                                                         5
                      Case 21-10474-MFW           Doc 151-1      Filed 03/29/21     Page 7 of 25




                13.       The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry, notwithstanding the possible applicability of Bankruptcy Rule 6004,

         7062, or 9014.

                14.       The relief granted herein shall be binding upon any chapter 11 trustee appointed in

         the Chapter 11 Cases, or upon any chapter 7 trustee appointed in the event of a subsequent

         conversion of the Chapter 11 Cases to cases under chapter 7.

                15.       To the extent that this Order is inconsistent with the Engagement Agreement, the

         terms of this Order shall govern.

                16.       This Court shall retain jurisdiction to construe and enforce the terms of this Order.




27882020.2

                                                            6
             Case 21-10474-MFW     Doc 151-1   Filed 03/29/21   Page 8 of 25




                                       Exhibit 1

                                 Engagement Agreement




27882020.2
Case 21-10474-MFW   Doc 151-1   Filed 03/29/21   Page 9 of 25
Case 21-10474-MFW   Doc 151-1   Filed 03/29/21   Page 10 of 25
Case 21-10474-MFW   Doc 151-1   Filed 03/29/21   Page 11 of 25
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1     Filed 03/29/21       Page 12 of 25




                                                                                            Personal and Confidential



            As of August 22, 2020



            Alamo Drafthouse Cinemas, Ltd.
            320 East 6th Street
            Austin, TX 78701
            Attn: Shelli Taylor, Chief Executive Officer

            Dear Ladies and Gentlemen:

            This letter agreement (this “Agreement”) confirms the terms under which Alamo Drafthouse Cinemas, Ltd.
            (“Alamo” or the “Company”) and collectively with its direct and indirect subsidiaries, the “Company”) has
            engaged Houlihan Lokey Capital, Inc. (“Houlihan Lokey”), effective as of the date indicated above (the
            “Effective Date”), as its exclusive financial advisor to provide financial advisory and investment banking
            services in connection with a financial restructuring or reorganization of or one or more merger and/or
            acquisition transactions involving or one or more financing transactions for the Company and with respect
            to such other financial matters as to which Alamo and Houlihan Lokey may agree in writing during the
            term of this Agreement.

            1.       Services. Houlihan Lokey’s services in connection with each potential Transaction (as defined
            below) will consist of, if appropriate and if requested by Alamo, (i) assisting Alamo in the development
            and distribution of selected information, documents and other materials, including, if appropriate, advising
            Alamo in the preparation of an offering memorandum (it being expressly understood that the Company will
            remain solely responsible for such materials and all of the information contained therein); (ii) assisting
            Alamo in evaluating indications of interest and proposals regarding any Transaction(s) from current and/or
            potential lenders, equity investors, acquirers and/or strategic partners; (iii) assisting Alamo with the
            negotiation of any Transaction(s), including participating in negotiations with creditors and other parties
            involved in any Transaction(s); (iv) providing expert advice and testimony regarding financial matters
            related to any Transaction(s), if necessary; (v) attending meetings of the Company’s Board of Directors,
            creditor groups, official constituencies and other interested parties, as Alamo and Houlihan Lokey mutually
            agree; and (vi) providing such other financial advisory and investment banking services as may be agreed
            upon by Houlihan Lokey and Alamo and required by additional issues and developments not anticipated
            on the Effective Date, as described in Section 10 of this Agreement.

            2.     Exclusivity. In the event the Company or its management receives any inquiry regarding a
            Transaction from any party, the Company shall promptly inform Houlihan Lokey of such inquiry so that
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1     Filed 03/29/21       Page 13 of 25
            Alamo Drafthouse Cinemas
            Page 2


            Houlihan Lokey can assist Alamo in evaluating such party and its interest in a Transaction and in any
            resulting negotiations.

            3.      Fees. In consideration of Houlihan Lokey’s acceptance of this engagement, the Company shall
            pay the following:

                     (i) Monthly Fees: In addition to the other fees provided for herein, upon the execution of this
                         Agreement and on every monthly anniversary of the Effective Date during the term of this
                         Agreement, the Company shall pay Houlihan Lokey in advance, without notice or invoice, a
                         nonrefundable cash fee of $100,000 (“Monthly Fee”). Each Monthly Fee shall be earned upon
                         Houlihan Lokey’s receipt thereof in consideration of Houlihan Lokey accepting this
                         engagement and performing services as described herein. 50% of the Monthly Fees following
                         the third (3rd) Monthly Fee paid on a timely basis to Houlihan Lokey shall be credited against
                         the next Transaction Fee (as defined below) to which Houlihan Lokey becomes entitled
                         hereunder (it being understood and agreed that no Monthly Fee shall be credited more than
                         once), except that, in no event, shall such Transaction Fee be reduced below zero; and

                     (ii) Transaction Fee(s): In addition to the other fees provided for herein, the Company shall pay
                          Houlihan Lokey the following transaction fee(s):

                         a. Restructuring Transaction Fee. Upon the earlier to occur of: (I) in the case of an out-of-
                            court Restructuring Transaction (as defined below), the closing of such Restructuring
                            Transaction; and (II) in the case of an in-court Restructuring Transaction, the date of
                            effectiveness of a plan of reorganization under Chapter 11 of the Bankruptcy Code (as
                            defined below) pursuant to an order of the applicable bankruptcy court, Houlihan Lokey
                            shall earn, and the Company shall promptly pay to Houlihan Lokey, a cash fee
                            (“Restructuring Transaction Fee”) of $1,100,000; provided that if Houlihan Lokey is
                            requested by the Company to run a full sale process in connection with a Restructuring
                            Transaction, the Restructuring Transaction Fee payable pursuant to and in accordance with
                            this paragraph shall be $1,500,000. However, if a Restructuring Transaction is effectuated,
                            which includes a simultaneous or subsequent merger with Studio Movie Grill (“SMG”)
                            and Houhlihan Lokey has neither run a sale process or negotiated terms with SMG or
                            SMG’s creditors as part of a merger, Houlihan Lokey shall only be entitled to the
                            Restructuring Transaction of Fee of $1,100,000.

                         b. Sale Transaction Fee. Upon the closing of the Sale Transaction (as defined below),
                            Houlihan Lokey shall earn, and the Company shall thereupon pay to Houlihan Lokey
                            immediately and directly from the gross proceeds of such Sale Transaction, as a cost of
                            such Sale Transaction, a cash fee of $1,500,000 (“Minimum Sale Transaction Fee”) plus,
                            if applicable, a to be agreed incentive fee based on Sale Transaction above a TBD threshold
                            (“Incentive Fee” and collectively with a Minimum Sale Transaction Fee, “Sale Transaction
                            Fee”).

                         c. Financing Transaction Fee. Upon the closing of each Financing Transaction (as defined
                            below), Houlihan Lokey shall earn, and the Company shall thereupon pay to Houlihan
                            Lokey immediately and directly from the gross proceeds of such Financing Transaction, as
                            a cost of such Financing Transaction, a cash fee (“Financing Transaction Fee”) equal to
                            1.00% of the gross proceeds of any indebtedness or equity securities (or equity-linked
                            securities) (including, without limitation, convertible securities and preferred stock),
                            raised, placed or committed, in each case, to the extent such indebtedness or securities are
                            issued to a third party investor that is not currently a direct or indirect shareholder,
                            employee or affiliate of Alamo, and except, in each case, with respect to any issuance of
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1        Filed 03/29/21       Page 14 of 25
            Alamo Drafthouse Cinemas
            Page 3


                             indebtedness or securities in exchange for a contribution by an existing creditor of existing
                             outstanding indebtedness of the Company. Any warrants issued in connection with the
                             raising of debt or equity capital shall, upon the exercise thereof, be considered equity for
                             the purpose of calculating the Financing Transaction Fee, and such portion of the Financing
                             Transaction Fee shall be paid upon such exercise and from the gross proceeds thereof,
                             regardless of any prior termination or expiration of this Agreement. It is understood and
                             agreed that if the proceeds of any such Financing Transaction are to be funded in more than
                             one stage, Houlihan Lokey shall be entitled to its applicable compensation hereunder upon
                             the closing date of each stage. The Financing Transaction Fee(s) shall be payable in respect
                             of any sale of securities whether such sale has been arranged by Houlihan Lokey, by
                             another agent or directly by the Company or any of its affiliates. Any non-cash
                             consideration provided to or received in connection with the Financing Transaction
                             (including but not limited to intellectual or intangible property) shall be valued for purposes
                             of calculating the Financing Transaction Fee as equaling the number of Securities (as
                             defined below) issued in exchange for such consideration multiplied by (in the case of debt
                             securities) the face value of each such Security or (in the case of equity securities) the price
                             per Security paid in the then current round of financing. The fees set forth herein shall be
                             in addition to any other fees that the Company may be required to pay to any investor or
                             other purchaser of Securities to secure its financing commitment. The Financing
                             Transaction Fee payable hereunder shall be subject to a $750,000 minimum Financing
                             Transaction Fee payable upon the first closing of a Financing Transaction. Notwithstanding
                             anything to the contrary in this letter, Houlihan Lokey agrees that it shall not earn any
                             Financing Transaction Fees in respect of any equity or debt financing that is funded by
                             existing creditors, equity owners, employees or any of its affiliates.

                    Any Restructuring Transaction Fee, Sale Transaction Fee and Financing Transaction Fee is each
            referred to herein as a “Transaction Fee” and are collectively referred to herein as “Transaction Fees.” All
            payments received by Houlihan Lokey pursuant to this Agreement at any time shall become the property
            of Houlihan Lokey without restriction. No payments received by Houlihan Lokey pursuant to this
            Agreement will be put into a trust or other segregated account.

            4.       Term and Termination. This Agreement will commence as of the Effective Date and will
            continue thereafter (and not terminate or expire) until the closing of a Transaction (with Transaction Fees
            paid in connection therewith); provided that (i) following the closing of a Transaction, this Agreement may
            be continued by written agreement of the parties hereto and (ii) this Agreement may be terminated by
            Houlihan Lokey or the Company at any time upon seven (7) days’ prior written notice of termination to the
            other party. The expiration or termination of this Agreement shall not affect (i) any provision of this
            Agreement other than Sections 1 through 3 and (ii) Houlihan Lokey's right to receive, and the Company's
            obligation to pay, any and all fees, expenses and other amounts due prior to (or, if due pursuant to the
            immediately following paragraph, subsequent to) the effective date of expiration or termination, as more
            fully set forth in this Agreement.

                     In addition, notwithstanding the expiration or termination of this Agreement, Houlihan Lokey shall
            be entitled to full payment by the Company of the Transaction Fees described in this Agreement: (i) so long
            as a Transaction is consummated during the term of this Agreement, or within 9 months after the date of
            expiration or termination of this Agreement (“Tail Period”), and/or (ii) if an agreement in principle to
            consummate a Transaction is executed by any entity comprising the Company during the term of this
            Agreement, and such Transaction is consummated at any time following such execution with the
            counterparty named in such agreement, or with any affiliate or employee of, or investor in, such
            counterparty, or any affiliate of any of the foregoing; provided that no Tail Period shall apply if a
            Restructuring or Sale Transaction is executed, the Restructuring or Sale Transaction Fee is paid in
            connection with such Transaction, and this Agreement is not extended upon the consummation of such
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW              Doc 151-1        Filed 03/29/21       Page 15 of 25
            Alamo Drafthouse Cinemas
            Page 4


            Transaction in accordance with clause (i) of the preceding paragraph. Transaction. As used in this
            Agreement, the term "Transaction" shall mean any of the following:

                     (i) Restructuring Transaction. Any transaction or series of transactions that constitute a
                         recapitalization or restructuring of the equity and/or debt securities and/or other indebtedness,
                         obligations or liabilities (including, without limitation, preferred stock, partnership interests,
                         lease obligations, trade credit facilities, collective bargaining agreements and other contract or
                         tort obligations) of any entity comprising the Company, including accrued and/or accreted
                         interest thereon, which are outstanding as of the Effective Date, including, without limitation,
                         interest bearing trade debt and the Company’s revolving credit facility and senior secured term
                         loan, which recapitalization or restructuring is effected pursuant to an exchange transaction,
                         tender offer, a plan of reorganization or liquidation under the Bankruptcy Code, a solicitation
                         of consents, waivers, acceptances or authorizations, any change of control transaction, any
                         refinancing, sale, acquisition, merger, repurchase, exchange, conversion to equity, cancellation,
                         forgiveness, retirement and/or a modification or amendment to the terms, conditions, or
                         covenants (including, without limitation, the principal balance, accrued or accreted interest,
                         payment term, other debt service requirement and/or financial or operating covenant) of any
                         agreements or instruments governing any of the equity and/or debt securities and/or other
                         indebtedness of any entity comprising the Company (such modification or amendment shall
                         include, without limitation, any forbearance for at least 12 months with respect to any payment
                         obligation) or any combination of the foregoing transactions (each a “Restructuring
                         Transaction”);

                     (ii) Sale Transaction. Any transaction or series of related transactions that constitute the
                          disposition to one or more third parties (including, without limitation, any person, group of
                          persons, partnership, corporation or other entity) in one or a series of related transactions of (a)
                          all or a material portion of the equity securities of any entity comprising the Company or any
                          interest held by any entity comprising the Company, any direct or indirect subsidiary or affiliate
                          in any joint venture or partnership or other entity formed by any of them, and/or (b) any
                          significant portion of the assets (including the assignment of any executory contracts) or
                          operations of any entity comprising the Company or any joint venture or partnership or other
                          entity formed by it, in either case, including, without limitation, through a sale or exchange of
                          capital stock, options or assets with or without a purchase option, a merger, consolidation or
                          other business combination, an exchange or tender offer, a recapitalization, the formation of a
                          joint venture, partnership or similar entity, or any similar transaction, including, without
                          limitation, any sale transaction under Sections 363, 1129 or any other provision of Title 11,
                          United States Code (11 U.S.C. §§ 101 et seq.) (the “Bankruptcy Code”) (each a “Sale
                          Transaction”); provided that a Sale Transaction shall not include the sale of Mondo, the
                          Company’s merchandise business or a transaction with SMG described in the last sentence of
                          paragraph 3(ii)(a); or

                     (iii) Financing Transaction. (a) Any transaction or series of related transactions that constitutes
                           any refinancing of all or any portion of the existing obligations of any entity comprising the
                           Company and/or (b) the placement, raising or issuance of any form of equity, equity-linked or
                           debt securities (including, without limitation, any convertible securities, preferred stock,
                           unsecured, non-senior or subordinated debt securities, and/or senior notes or bank debt) or any
                           loan or other financing, including any “debtor in possession financing” or “exit financing” in
                           connection with a case under the Bankruptcy Code by any entity comprising the Company (any
                           or all of which being “Securities”), from any source including, without limitation, any of the
                           existing owners, shareholders, employees, or creditors of any entity comprising the Company
                           (whether or not such transaction is effectuated in-court, out-of-court, through the confirmation
                           of a plan of reorganization or otherwise under the Bankruptcy Code, or whether the requisite
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1       Filed 03/29/21       Page 16 of 25
            Alamo Drafthouse Cinemas
            Page 5


                         consents to such transaction(s) are obtained in-court or out-of-court) (each a “Financing
                         Transaction”).

            7.       Characterization of Multiple and/or Complex Transactions. In the event the Company and
            Houlihan Lokey are unable to agree in good faith upon the classification of any single Transaction as a
            Restructuring Transaction, Sale Transaction or Financing Transaction, or if a single Transaction with only
            one third party shall consist of two, or more, of the foregoing types of Transactions, or elements thereof,
            Houlihan Lokey shall receive only one Transaction Fee in respect of such Transaction, which shall be equal
            to the greater of the Restructuring Transaction Fee, Sale Transaction Fee or Financing Transaction Fee, as
            applicable, as calculated in accordance with the terms of this Agreement. For the avoidance of doubt, if
            two or more single Transactions occur simultaneously or at different times that are not connected with or
            related to one another, the Company shall pay Houlihan Lokey the Transaction Fee for each such
            Transaction in addition to, and not in lieu of, each other.

            8.       Reasonableness of Fees. The parties acknowledge that this engagement will require a substantial
            professional commitment of time and effort by Houlihan Lokey. Moreover, the amount of time and effort
            may vary substantially during different periods of the engagement. As a result, in order to ensure the
            availability of all necessary professional resources, whenever required, Houlihan Lokey may be foreclosed
            from pursuing other alternative engagement opportunities. In light of the foregoing, and given: (i) the
            numerous issues which can currently be anticipated in engagements such as this, (ii) Houlihan Lokey’s
            commitment to the variable level of time and effort necessary to address such issues, (iii) the expertise and
            capabilities of Houlihan Lokey that will be required in this engagement, and (iv) the market rate for
            Houlihan Lokey's services of this nature, whether in-court or out-of-court, the parties agree that the fee
            arrangement provided for herein is reasonable, fairly compensates Houlihan Lokey, and provides the
            requisite certainty to the Company. The parties further agree and acknowledge that: (a) additional issues
            and developments, not currently anticipated, may arise and have an impact upon the services to be rendered
            by Houlihan Lokey hereunder, and may result in substantially more work and/or services being performed
            by Houlihan Lokey than is anticipated at this time; and (b) as a result of such unanticipated issues and/or
            developments, the results of Houlihan Lokey’s services under this Agreement may also be substantially
            more beneficial than anticipated at this time. Accordingly, in the event of the occurrence of (a) and/or (b),
            in the prior sentence, each of the parties to this Agreement may, at the conclusion of the services rendered
            by Houlihan Lokey pursuant hereto, agree to a modification of the Transaction Fees described herein to
            more appropriately reflect the actual work performed, services rendered and/or any extraordinary results
            achieved by Houlihan Lokey pursuant to its engagement hereunder.

            9.       Expenses. In addition to all of the other fees and expenses described in this Agreement, and
            regardless of whether any Transaction is consummated, the Company shall, upon Houlihan Lokey’s
            request, reimburse Houlihan Lokey for its reasonable and documented out-of-pocket expenses incurred
            from time to time. Houlihan Lokey bills its clients for its reasonable out-of-pocket expenses including, but
            not limited to (i) travel-related and certain other expenses, without regard to volume-based or similar credits
            or rebates Houlihan Lokey may receive from, or fixed-fee arrangements made with, travel agents, airlines
            or other vendors, and (ii) research, database and similar information charges paid to third party vendors,
            and reprographics expenses, to perform client-related services that are not capable of being identified with,
            or charged to, a particular client or engagement in a reasonably practicable manner, based upon a uniformly
            applied monthly assessment or percentage of the fees due to Houlihan Lokey. Notwithstanding anything
            to the contrary contained herein, the reimburseable fees and expenses described in the preceding two
            sentences shall not exceed $15,000 without the Company’s consent.

            10.     Houlihan Lokey shall, in addition, be reimbursed by the Company for the out of pocket reasonable
            and documented fees and expenses of Houlihan Lokey’s legal counsel incurred in connection with the
            negotiation and performance of this Agreement and the matters contemplated hereby.
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1     Filed 03/29/21       Page 17 of 25
            Alamo Drafthouse Cinemas
            Page 6


            12.     Invoicing and Payment. All amounts payable to Houlihan Lokey shall be made in lawful money
            of the United States in accordance with the payment instructions set forth on the invoice provided with this
            Agreement, or to such accounts as Houlihan Lokey shall direct, and the Company shall provide
            contemporaneous written notice of each such payment to Houlihan Lokey. All amounts invoiced by
            Houlihan Lokey shall be exclusive of value added tax, withholding tax, sales tax and any other similar taxes
            (“Taxes”). All amounts charged by Houlihan Lokey will be invoiced together with Taxes where
            appropriate.

            13.      Information. The Company will provide Houlihan Lokey with access to management and other
            representatives of the Company and other participants in any Transaction, as reasonably requested by
            Houlihan Lokey. The Company will furnish Houlihan Lokey with such information as Houlihan Lokey
            may reasonably request for the purpose of carrying out its engagement hereunder, all of which will be, to
            the Company’s best knowledge, accurate and complete at the time furnished. In addition, with respect to
            financial forecasts and projections that may be furnished to or discussed with Houlihan Lokey by the
            Company or any other entity, Houlihan Lokey will be entitled to assume that such financial forecasts and
            projections have been or will be reasonably prepared in good faith on bases reflecting the best currently
            available estimates and judgments of the Company’s or such other entity’s management, as the case may
            be, as to the matters covered thereby. The Company will promptly notify Houlihan Lokey in writing of any
            material inaccuracy or misstatement in, or material omission from, any information previously delivered
            to, or discussed with, Houlihan Lokey, or any materials provided to any interested party. Houlihan Lokey
            shall rely, without independent verification, on the accuracy and completeness of all information that is
            publicly available and of all information furnished by or on behalf of the Company or any other potential
            party to any Transaction or otherwise reviewed by, or discussed with, Houlihan Lokey. The Company
            understands and agrees that Houlihan Lokey will not be responsible for the accuracy or completeness of
            such information, and shall not be liable for any inaccuracies or omissions therein. The Company
            acknowledges that Houlihan Lokey has no obligation to conduct any appraisal of any assets or liabilities of
            the Company or any other party or to evaluate the solvency of any party under any applicable laws relating
            to bankruptcy, insolvency or similar matters. Houlihan Lokey’s role in reviewing any information is limited
            solely to performing such a review as it shall deem necessary to support its own advice and analysis and
            shall not be on behalf of any other party. Any advice (whether written or oral) rendered by Houlihan Lokey
            pursuant to this Agreement is intended solely for the use of the Board of Directors of Alamo (solely in its
            capacity as such) in evaluating a Transaction, and such advice may not be relied upon by any other person
            or entity or used for any other purpose. Any advice rendered by, or other materials prepared by, or any
            communication from, Houlihan Lokey may not be disclosed, in whole or in part, to any third party, or
            summarized, quoted from, or otherwise referred to in any manner without the prior written consent of
            Houlihan Lokey; provided that the Company (or the Board) may share such information with direct and
            indirect shareholders of the Company and their employees. In addition, neither Houlihan Lokey nor the
            terms of this Agreement may otherwise be referred to without our prior written consent.

            14.     Additional Provisions Regarding Financing Transaction. The Company authorizes Houlihan
            Lokey to provide an information memorandum (or similar document) (as such document may be amended
            or supplemented and including any information incorporated therein by reference, the “Information
            Memorandum”) and other pertinent information to prospective investors and other purchasers which are
            approved by the Company and subject to execution by each such prospective investor or other purchaser of
            a confidentiality agreement and agrees not to transmit the Information Memorandum to prospective
            investors or other purchasers without Houlihan Lokey’s prior approval. The Company will be solely
            responsible for the contents of the Information Memorandum and any and all other written or oral
            communications provided by or on behalf of the Company to any actual or prospective investor or other
            purchaser, except to the extent such other information is provided by Houlihan Lokey without the
            Company’s consent. If an event occurs as a result of which the Information Memorandum (as then
            supplemented or amended) would include any untrue statement of a material fact or omit to state any
            material fact necessary in order to make the statements therein, in light of the circumstances under which
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1       Filed 03/29/21       Page 18 of 25
            Alamo Drafthouse Cinemas
            Page 7


            they were made, not misleading, the Company will promptly notify Houlihan Lokey of such event and
            Houlihan Lokey will suspend solicitations of prospective investors and other purchasers until such time as
            the Company prepares (and the Company agrees that, if the solicitation of prospective investors and other
            purchasers has been so suspended after the Company has accepted orders from prospective investors or
            other purchasers, the Company will promptly prepare) a supplement or amendment to the Information
            Memorandum which corrects such statement(s) or omission(s). The Company will (i) make available to
            each bona fide offeree of the Securities such information (in addition to that contained in the Information
            Memorandum) concerning the offering of the Securities, the Company and any other relevant matters, and
            (ii) provide each bona fide offeree the opportunity to ask questions of, and receive answers from, the officers
            and employees of the Company concerning the terms and conditions of the offering of the Securities.

                     The Company acknowledges that closing of a Financing Transaction is subject, among other
            factors, to acceptable documentation, market conditions, and satisfaction of the conditions set forth in one
            or more agreements to be entered into with any financier, lender, investor or other purchaser of Securities.
            It is expressly understood that this engagement does not constitute any commitment, express or implied, on
            the part of Houlihan Lokey to (a) acquire, and does not ensure the successful placement of, any portion of
            the Securities, (b) secure any other financing on behalf of any person or entity, or (c) ensure that any
            agreements are executed by any financier, lender, investor or other prospective purchaser of Securities or
            guarantee the obligations of any such party. The Company further acknowledges and agrees that Houlihan
            Lokey is not acting as an underwriter of the Securities and shall have no responsibility or obligation to
            underwrite the Securities, and that Houlihan Lokey’s undertaking is subject to our continued satisfaction
            with the results of our ongoing review of the Company’s business and affairs.

                     In connection with all offers and sales of the Securities, the Company will cause to be addressed
            and delivered to Houlihan Lokey a written opinion of Company counsel acceptable to Houlihan Lokey
            containing (i) an opinion to the effect that the placement of Securities was exempt from registration under
            the Securities Act of 1933, as amended (the “Act”), and (ii) any other opinions of counsel that have been
            provided to investors or other purchasers of the Securities or which Houlihan Lokey may reasonably
            request. The Company also will cause to be furnished to Houlihan Lokey at or after each closing of a sale
            of Securities copies (addressed to Houlihan Lokey, if requested and as appropriate) of such agreements,
            opinions, certificates and other documents (including, without limitation, accountant’s letters) as Houlihan
            Lokey may reasonably request. The Company hereby acknowledges and agrees that Houlihan Lokey shall
            be entitled to rely upon the representations and warranties made (whether pursuant to a subscription
            agreement or in any other format) to investors or other purchasers of Securities and the Company shall be
            deemed to have made such representations and warranties to and for the benefit of Houlihan Lokey.

                     It is understood that the offer and sale of the Securities in a Financing Transaction will be exempt
            from the registration requirements of the Act, pursuant to Section 4(a)(2) thereof. The Company has not
            taken, and will not take, any action, directly or indirectly, so as to cause the transactions contemplated by
            this Agreement to fail to be entitled to exemption under Section 4(a)(2) of the Act. The Company will
            promptly from time to time take such reasonable action as necessary to qualify the Securities as a private
            placement under the securities laws of such States and foreign jurisdictions as any prospective investor or
            other purchaser may reasonably request and will comply with applicable laws. The Company shall cause
            the issuer of the Securities to offer and sell the Securities only to investors and other purchasers of the
            Securities that they reasonably believe to be “accredited investors”, as defined in Rule 501 of Regulation
            D under the Act. The Company will cause the issuer of the Securities to file in a timely manner with the
            Securities and Exchange Commission (the “SEC”) and/or each other regulatory authority any notices or
            other filings with respect to the Securities required by Rule 503 of Regulation D under the Act and/or other
            applicable law or regulation and will upon request furnish to Houlihan Lokey a signed copy of each such
            notice or filing promptly after its submission.
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1      Filed 03/29/21       Page 19 of 25
            Alamo Drafthouse Cinemas
            Page 8


            15.      Limitations on Services as Advisor. Houlihan Lokey's services are limited to those specifically
            provided in this Agreement, or subsequently agreed upon in writing by the parties hereto. Houlihan Lokey
            shall have no obligation or responsibility for any other services including, without limitation, any crisis
            management or business consulting services related to, among other things, the implementation of any
            operational, organizational, administrative, cash management, or similar activities. The parties understand
            that Houlihan Lokey is being engaged hereunder as an independent contractor to provide the services
            hereunder solely to Alamo, and that Houlihan Lokey is not acting as an agent or fiduciary of any entity
            comprising the Company, its security holders or creditors or any other person or entity in connection with
            this engagement, and the Company agrees that it shall not make, and hereby waives, any claim based on an
            assertion of such an agency or fiduciary relationship. In performing its services pursuant to this Agreement,
            Houlihan Lokey is not assuming any responsibility for the Company's decision on whether to pursue,
            endorse or support any business strategy, or to effect, or not to effect, any Transaction(s), which decision
            shall be made by the Company in its sole discretion. Any duties of Houlihan Lokey arising by reason of
            this Agreement or as a result of the services to be rendered by Houlihan Lokey hereunder will be owed
            solely to Alamo.

            16.      Bankruptcy Court Approval. In the event that the Company is or becomes a debtor under Chapter
            11 of the Bankruptcy Code, whether voluntarily or involuntarily, the Company shall seek an order
            authorizing the employment of Houlihan Lokey pursuant to the terms of this Agreement, as a professional
            person pursuant to, and subject to the standard of review of, Section 328(a) of the Bankruptcy Code, the
            Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and applicable local rules and orders and
            not subject to any other standard of review under Section 330 of the Bankruptcy Code. In so agreeing to
            seek Houlihan Lokey’s retention under Section 328(a) of the Bankruptcy Code, the Company acknowledges
            that it believes that Houlihan Lokey’s general restructuring experience and expertise, its knowledge of the
            capital markets and its merger and acquisition capabilities will inure to the benefit of the Company in
            pursuing any Transaction, that the value to the Company of Houlihan Lokey’s services derives in substantial
            part from that expertise and experience and that, accordingly, the structure and amount of the contingent
            Transaction Fee(s) is reasonable regardless of the number of hours to be expended by Houlihan Lokey’s
            professionals in the performance of the services to be provided hereunder. The Company shall submit
            Houlihan Lokey's employment application as soon as practicable following the Company’s filing of a
            voluntary Chapter 11 case, or the entry of an order for relief in any involuntary case filed against the
            Company, and use its best efforts to cause such application to be considered on the most expedited basis.
            The employment application and the proposed order authorizing employment of Houlihan Lokey shall be
            provided to Houlihan Lokey as much in advance of any Chapter 11 filing as is practicable, and must be
            acceptable to Houlihan Lokey in its sole discretion. Following entry of the order authorizing the
            employment of Houlihan Lokey, the Company shall pay all fees and expenses due pursuant to this
            Agreement, as approved by the court having jurisdiction of the bankruptcy case involving the Company
            (the “Bankruptcy Court”), as promptly as possible in accordance with the terms of this Agreement and the
            order of such Bankruptcy Court, the Bankruptcy Code, the Bankruptcy Rules and applicable local rules and
            orders, and will work with Houlihan Lokey to promptly file any and all necessary applications regarding
            such fees and expenses with the Bankruptcy Court. Houlihan Lokey shall have no obligation to provide
            services under this Agreement in the event that the Company becomes a debtor under the Bankruptcy Code
            unless Houlihan Lokey’s retention under this Agreement is approved under Section 328(a) of the
            Bankruptcy Code by final order of the Bankruptcy Court no longer subject to appeal, rehearing,
            reconsideration or petition for certiorari, and which is acceptable to Houlihan Lokey in all respects. If the
            order authorizing the employment of Houlihan Lokey is not obtained, or is later reversed or set aside for
            any reason, Houlihan Lokey may terminate this Agreement, and the Company shall reimburse Houlihan
            Lokey for all fees and expenses reasonably incurred prior to the date of expiration or termination, subject
            to the requirements of the Bankruptcy Code, Bankruptcy Rules and applicable local rules and orders. Prior
            to commencing a Chapter 11 case, the Company shall pay all amounts due and payable to Houlihan Lokey
            in cash. The terms of this Section are solely for the benefit of Houlihan Lokey, and may be waived, in
            whole or in part, only by Houlihan Lokey.
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1     Filed 03/29/21      Page 20 of 25
            Alamo Drafthouse Cinemas
            Page 9


            17.     Additional Services. To the extent Houlihan Lokey is requested to perform any financial advisory
            or investment banking services which are not within the scope of this engagement, the Company shall pay
            Houlihan Lokey such fees as shall be mutually agreed upon by the parties hereto in writing, in advance,
            depending on the level and type of services required, and such fees shall be in addition to the fees and
            expenses described hereinabove.

            18.     Required Services. If Houlihan Lokey is required to render services not described herein, but
            which relate directly or indirectly to the subject matter of this Agreement (including, but not limited to,
            producing documents, answering interrogatories, attending depositions, giving expert or other testimony,
            whether by subpoena, court process or order, or otherwise), the Company shall pay Houlihan Lokey
            additional fees to be mutually agreed upon for such services, plus reasonable related out-of-pocket costs
            and expenses, including, among other things, the reasonable legal fees and expenses of Houlihan Lokey's
            counsel in connection therewith.

            19.      Credit. After the announcement or closing of any Transaction, Houlihan Lokey may, at its own
            expense, place announcements on its corporate website and in financial and other newspapers and
            periodicals (such as a customary "tombstone" advertisement, including the Company’s logo or other
            identifying marks) describing its services in connection therewith. The content of any such announcement
            shall be subject to the Company’s prior approval, which approval shall not be unreasonably withheld.
            Furthermore, if requested by Houlihan Lokey, the Company agrees that in any press release announcing
            any Transaction, the Company will include in such press release a mutually acceptable reference to
            Houlihan Lokey’s role as financial advisor with respect to such Transaction.

            20.    Choice of Law; Jury Trial Waiver; Jurisdiction. THIS AGREEMENT SHALL BE
            DEEMED TO BE MADE IN NEW YORK. THIS AGREEMENT AND ALL DISPUTES ARISING
            OUT OF OR RELATED TO THIS AGREEMENT (WHETHER BASED UPON CONTRACT,
            TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
            WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
            OF CONFLICTS OF LAWS. EACH OF HOULIHAN LOKEY AND THE COMPANY (ON ITS
            OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF
            OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN
            ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
            TORT OR OTHERWISE) RELATED TO OR ARISING OUT OF THE ENGAGEMENT OF
            HOULIHAN LOKEY PURSUANT TO, OR THE PERFORMANCE BY HOULIHAN LOKEY OF
            THE SERVICES CONTEMPLATED BY, THIS AGREEMENT. REGARDLESS OF ANY
            PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF THE PARTIES
            HERETO, EACH PARTY HEREBY IRREVOCABLY CONSENTS AND AGREES THAT ANY
            CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARTIES HERETO ARISING OUT OF
            OR RELATED TO THIS AGREEMENT (WHETHER BASED UPON CONTRACT, TORT OR
            OTHERWISE) SHALL BE BROUGHT AND MAINTAINED IN ANY FEDERAL OR STATE
            COURT OF COMPETENT JURISDICTION SITTING IN THE COUNTY OF NEW YORK IN
            THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
            SOUTHERN DISTRICT OF NEW YORK, WHICH COURTS SHALL HAVE EXCLUSIVE
            JURISDICTION OVER THE ADJUDICATION OF SUCH MATTERS, AND AGREES TO VENUE
            IN SUCH COURTS; PROVIDED THAT SUCH CONSENT AND AGREEMENT SHALL NOT BE
            DEEMED TO REQUIRE ANY BANKRUPTCY CASE INVOLVING THE COMPANY TO BE
            FILED IN SUCH COURTS, AND IF THE COMPANY BECOMES A DEBTOR UNDER CHAPTER
            11 OF THE BANKRUPTCY CODE, DURING ANY SUCH CASE, ANY CLAIMS MAY ALSO BE
            HEARD AND DETERMINED BEFORE THE BANKRUPTCY COURT. EACH PARTY
            FURTHER IRREVOCABLY SUBMITS AND CONSENTS IN ADVANCE EXCLUSIVELY TO
            SUCH JURISDICTION AND VENUE IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
            COURTS, AND HEREBY WAIVES IN ALL RESPECTS ANY CLAIM OR OBJECTION WHICH
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1       Filed 03/29/21       Page 21 of 25
            Alamo Drafthouse Cinemas
            Page 10


            IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
            FORUM NON CONVENIENS. THE COMPANY AGREES THAT A FINAL JUDGMENT IN ANY
            SUCH ACTION, SUIT OR CLAIM BROUGHT IN ANY OF THE COURTS REFERRED TO
            ABOVE SHALL BE CONCLUSIVE AND BINDING UPON IT AND MAY BE ENFORCED IN
            ANY OTHER COURTS HAVING JURISDICTION OVER IT BY SUIT UPON SUCH
            JUDGMENT. THE COMPANY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
            ALL SUCH DISPUTES BY THE MAILING OF COPIES OF SUCH PROCESS TO THE
            COMPANY AT 320 EAST 6TH STREET, AUSTIN, TEXAS 78701.

            21.      Indemnification and Exculpation. As a material part of the consideration for the agreement of
            Houlihan Lokey to furnish its services under this Agreement, the Company agrees (i) to indemnify and hold
            harmless the HL Parties (as defined below), to the fullest extent lawful, from and against any and all losses,
            claims, damages or liabilities (or actions in respect thereof), joint or several, arising out of or related to
            Houlihan Lokey’s engagement under, or any matter referred to in, this Agreement, and (ii) to reimburse
            each HL Party for all expenses (including, without limitation, the fees and expenses of counsel) as they are
            incurred in connection with investigating, preparing, pursuing, defending, settling, compromising or
            otherwise becoming involved in any action, suit, dispute, inquiry, investigation or proceeding, pending or
            threatened, brought by or against any person or entity (including, without limitation, any shareholder or
            derivative action or any claim to enforce this Agreement), arising out of or related to Houlihan Lokey’s
            engagement under, or any matter referred to in, this Agreement. However, the Company shall not be liable
            under the foregoing indemnification provision for any loss, claim, damage or liability which arises out of
            any action or failure to act by such HL Party (other than an action or failure to act undertaken at the request
            or with the consent of the Company) to the extent finally judicially determined by a court of competent
            jurisdiction to have resulted from the willful misconduct or gross negligence of such HL Party.

                      If for any reason the foregoing indemnification or reimbursement is unavailable to any HL Party
            or insufficient to fully indemnify any HL Party or hold it harmless in respect of any losses, claims, damages,
            liabilities or expenses referred to in subsections (i) or (ii) of such indemnification or reimbursement
            provisions (other than to the extent resulting from the final sentence of the prior paragraph), then the
            Company shall contribute to the amount paid or payable by such HL Party as a result of such losses, claims,
            damages, liabilities or expenses in such proportion as is appropriate to reflect the relative benefits received
            by the Company, on the one hand, and Houlihan Lokey, on the other hand, in connection with the matters
            contemplated by this Agreement. If, however, the allocation provided by the immediately preceding
            sentence is not permitted by applicable law, then the Company shall contribute to such amount paid or
            payable by such HL Party in such proportion as is appropriate to reflect not only such relative benefits, but
            also the relative fault of the Company (and its affiliates, and their respective directors, employees, agents
            and other advisors), on the one hand, and such HL Party, on the other hand, in connection therewith, as well
            as any other relevant equitable considerations. Notwithstanding the foregoing, in no event shall the HL
            Parties be required to contribute an aggregate amount in excess of the amount of fees actually received by
            Houlihan Lokey from the Company pursuant to this Agreement. Relative benefits received by the
            Company, on the one hand, and Houlihan Lokey, on the other hand, shall be deemed to be in the same
            proportion as (i) the total value paid or received or contemplated to be paid or received by the Company,
            and its security holders, creditors, and other affiliates, as the case may be, pursuant to the transaction(s)
            (whether or not consummated) contemplated by the engagement hereunder, bears to (ii) the fees received
            by Houlihan Lokey under this Agreement. The Company shall not settle, compromise or consent to the
            entry of any judgment in or otherwise seek to terminate any pending or threatened action, suit, dispute,
            inquiry, investigation or proceeding arising out of or related to Houlihan Lokey’s engagement under, or any
            matter referred to in, this Agreement (whether or not an HL Party is an actual or potential party thereto), or
            participate in or otherwise facilitate any such settlement, compromise, consent or termination by or on
            behalf of any person or entity, unless such settlement, compromise, consent or termination contains a
            release of the HL Parties reasonably satisfactory in form and substance to Houlihan Lokey.
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW               Doc 151-1         Filed 03/29/21        Page 22 of 25
            Alamo Drafthouse Cinemas
            Page 11


                      The Company further agrees that neither Houlihan Lokey nor any other HL Party shall have any
            liability (whether direct or indirect and regardless of the legal theory advanced) to the Company or any
            person or entity asserting claims on behalf of or in right of the Company arising out of or related to Houlihan
            Lokey’s engagement under, or any matter referred to in, this Agreement, except for losses, claims, damages
            or liabilities incurred by Alamo which arise out of any action or failure to act by such HL Party (other than
            an action or failure to act undertaken at the request or with the consent of the Company) to the extent finally
            judicially determined by a court of competent jurisdiction to have resulted from the willful misconduct or
            gross negligence of such HL Party.

                     The Company shall cause any new company or entity that may be formed by the Company, for any
            purpose, to agree to all of the obligations in this Section to Houlihan Lokey in accordance with the foregoing
            provisions. Prior to entering into any agreement or arrangement with respect to, or effecting, any (i) merger,
            statutory exchange or other business combination or proposed sale, exchange, dividend or other distribution
            or liquidation of all or a significant portion of its assets, or (ii) significant recapitalization or reclassification
            of its outstanding securities that does not directly or indirectly provide for the assumption of the obligations
            of the Company set forth in this Agreement, the Company will notify Houlihan Lokey in writing thereof (if
            not previously so notified) and, if requested by Houlihan Lokey, shall arrange in connection therewith
            alternative means of providing for the obligations of the Company set forth in this Agreement, including
            the assumption of such obligations by another party, insurance, surety bonds, the creation of an escrow, or
            other credit support arrangements, in each case in an amount and upon terms and conditions satisfactory to
            Houlihan Lokey.

                    The indemnity, reimbursement, and other obligations and agreements of the Company set forth
            herein (i) shall, for the avoidance of doubt, apply to any activities or actions arising out of or related to
            Houlihan Lokey’s engagement under, or any matter referred to in, this Agreement, prior to the Effective
            Date, and to any modifications of this Agreement, and (ii) shall be in addition to any obligation or liability
            which the Company may otherwise have to any HL Party. The Company agrees that Houlihan Lokey would
            be irreparably injured by any breach of any such obligations or agreements, that money damages alone
            would not be an adequate remedy for any such breach and that, in the event of any such breach, Houlihan
            Lokey shall be entitled, in addition to any other remedies, to injunctive relief and specific performance.

                    For purposes of this Agreement, the term “HL Parties” shall mean Houlihan Lokey and its affiliates,
            and their respective past, present and future directors, officers, partners, members, employees, agents,
            representatives, advisors, subcontractors and controlling persons.

            22.     Miscellaneous. This Agreement shall be binding upon the parties hereto and their respective
            successors, heirs and assigns and any successor, heir or assign of any substantial portion of such parties’
            respective businesses and/or assets, including any Chapter 11 or Chapter 7 trustee appointed on behalf of
            the Company.

                     Nothing in this Agreement, express or implied, is intended to confer or does confer on any person
            or entity, other than Alamo, the HL Parties and each of their respective successors, heirs and assigns, any
            rights or remedies (directly or indirectly as a third party beneficiary or otherwise) under or by reason of this
            Agreement or as a result of the services to be rendered by Houlihan Lokey hereunder.

                    This Agreement is the complete and exclusive statement of the entire understanding of the parties
            regarding the subject matter hereof, and supersedes all previous agreements or understandings regarding
            the same, whether written or oral. This Agreement may not be amended, and no portion hereof may be
            waived, except in a writing duly executed by the parties hereto.
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1        Filed 03/29/21       Page 23 of 25
            Alamo Drafthouse Cinemas
            Page 12


                    The invalidity or unenforceability of any provision of this Agreement shall not affect the validity
            or enforceability of any other provision of this Agreement, which shall remain in full force and effect
            pursuant to the terms hereof.

                     To help the United States government fight the funding of terrorism and money laundering
            activities, the federal law of the United States requires all financial institutions to obtain, verify and record
            information that identifies each person with whom they do business as a condition to doing business with
            that person. Accordingly, the Company will provide Houlihan Lokey upon request (i) certain information
            regarding the identities of all individuals who, directly or indirectly, own 25% or more of the Company’s
            equity interests as well as the Company’s executive officers and other control persons, and (ii) certain
            identifying information necessary to verify the Company's identity, such as a government-issued
            identification number (e.g., a U.S. taxpayer identification number), certified articles of incorporation, a
            government-issued business license, partnership agreement, or trust instrument. By executing this
            Agreement, the Company confirms that all such information provided to Houlihan Lokey is accurate and
            complete.

                     This Agreement may be executed in any number of counterparts, each of which will be deemed an
            original and all of which will constitute one and the same instrument. Such counterparts may be delivered
            by one party to the other by facsimile or other electronic transmission, and such counterparts shall be valid
            for all purposes.

                      Each party hereto represents and warrants that (a) it has all requisite power and authority to enter
            into this Agreement on behalf of itself and each of its direct and indirect subsidiaries, and (b) this Agreement
            has been duly and validly authorized by all necessary action on the part of each such party and has been
            duly executed and delivered by or on behalf of each such party and constitutes a legal, valid and binding
            agreement of each such party, enforceable in accordance with its terms. This Agreement has been reviewed
            by the signatories hereto and their counsel. There shall be no construction of any provision against Houlihan
            Lokey because this Agreement was drafted by Houlihan Lokey, and the parties waive any statute or rule of
            law to such effect.

                      The Company agrees that it will be solely responsible for ensuring that any Transaction complies
            with applicable law. The Company understands that Houlihan Lokey is not undertaking to provide any
            legal, regulatory, accounting, insurance, tax or other similar professional advice and the Company confirms
            that it is relying on its own counsel, accountants and similar advisors for such advice.

                     To the extent that the Company hereunder is comprised of more than one entity or company, the
            obligations of the Company under this Agreement are joint and several, and any consent, direction,
            approval, demand, notice or the like given by any one of such entities or companies shall be deemed given
            by all of them and, as such, shall be binding on the Company.

                     The Company understands and acknowledges that Houlihan Lokey and its affiliates (collectively,
            the “Houlihan Lokey Group”) engage in providing investment banking, securities trading, financing,
            financial advisory, and consulting services and other commercial and investment banking products and
            services to a wide range of institutions and individuals. In the ordinary course of business, the Houlihan
            Lokey Group and certain of its employees, as well as investment funds in which they may have financial
            interests or with which they may co-invest, may acquire, hold or sell, long or short positions, or trade or
            otherwise effect transactions, in debt, equity, and other securities and financial instruments (including bank
            loans and other obligations) of, or investments in, the Company or any other party that may be involved in
            the matters contemplated by this Agreement or have other relationships with such parties. With respect to
            any such securities, financial instruments and/or investments, all rights in respect of such securities,
            financial instruments and investments, including any voting rights, will be exercised by the holder of the
            rights, in its sole discretion. In addition, the Houlihan Lokey Group may in the past have had, and may
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1      Filed 03/29/21      Page 24 of 25
            Alamo Drafthouse Cinemas
            Page 13


            currently or in the future have, financial advisory or other investment banking or consulting relationships
            with parties involved in the matters contemplated by this Agreement, including parties that may have
            interests with respect to the Company, a Transaction or other parties involved in a Transaction, from which
            conflicting interests or duties may arise. Although the Houlihan Lokey Group in the course of such other
            activities and relationships or otherwise may have acquired, or may in the future acquire, information about
            the Company, a Transaction or such other parties, or that otherwise may be of interest to the Company, the
            Houlihan Lokey Group shall have no obligation to, and may not be contractually permitted to, disclose such
            information, or the fact that the Houlihan Lokey Group is in possession of such information, to the Company
            or to use such information on the Company’s behalf. Notwithstanding anything to the contrary contained
            in this paragraph, Houlihan Lokey Group shall not act as advisor to any other party in connection with the
            Transaction contemplated by this Agreement without the Company’s prior written consent.

                    In order to enable Houlihan Lokey to bring relevant resources to bear on its engagement hereunder
            from among its global affiliates, the Company agrees that Houlihan Lokey may share information obtained
            from the Company and other parties hereunder with other members of the Houlihan Lokey Group, and may
            perform the services contemplated hereby in conjunction with such other members.

                  If the foregoing correctly sets forth our agreement, please sign and return to us a copy of this
            Agreement along with a check (or wire transfer confirmation) for $100,000 on account of the first Monthly
            Fee.

                  If the foregoing correctly sets forth our agreement, please sign and return to us a copy of this
            Agreement.

                                                         Very truly yours,

                                                         HOULIHAN LOKEY CAPITAL, INC.


                                                         By: William H. Hardie III
                                                            Managing Director


            Accepted and agreed to as of the Effective Date:

            ALAMO DRAFTHOUSE CINEMAS, LTD., on its own behalf, and on behalf of its direct and indirect
            subsidiaries


            By:
                     Shelli Taylor
                     Chief Executive Officer
DocuSign Envelope ID: 494B2967-BDF5-44B9-B313-3174F54ECA0E
                         Case 21-10474-MFW             Doc 151-1      Filed 03/29/21    Page 25 of 25




            Personal and Confidential


            August 22, 2020


            Alamo Drafthouse Cinemas, Ltd.
            320 East 6th Street
            Austin, TX 78701
            Attn: Shelli Taylor, Chief Executive Officer



              First monthly fee                                                                     $100,000.00




                                                 PAYMENT DUE UPON RECEIPT
                                                     Please Send Checks To:
                                                    Houlihan Lokey Capital, Inc.
                                                  Accounts Receivable Department
                                                 10250 Constellation Blvd., 5th Floor
                                                   Los Angeles, California 90067

                                                   Wire Transfer Instructions:
                                                         Bank of America
                                                 Wire Transfer ABA #026009593
                                                      ACH ABA #121000358
                                                 fbo Houlihan Lokey Capital, Inc.
                                                      Account #1453120593
                                        Swift Code (International Wires Only): BOFAUS3N
